Exhibit 10.5

 

EXECUTION VERSION

 

 



 

Guaranty Agreement

 

By

 

NXT-ID, Inc.

 

and

 

3D-ID, LLC

 

           

 

and

 

         
as Administrative Agent

 

 



 

 

Dated as of May 3, 2019

 

 



 

 

 

 

Table of Contents

 

Section   Page       Section 1. Guaranty; Limitation of Liability 1      
Section 2. Guaranty Absolute 2       Section 3. Waivers and Acknowledgments 4  
    Section 4. Subrogation 5       Section 5. Payments Free and Clear of Taxes,
Etc. 5       Section 6. Representations and Warranties 5       Section 7.
Covenants 5       Section 8. Amendments, Guaranty Supplements, Etc. 6      
Section 9. Notices, Etc. 6       Section 10. No Waiver; Remedies 6       Section
11. Right of Setoff 6       Section 12. Indemnification 7       Section 13.
Subordination 8       Section 14. Continuing Guaranty; Assignments under the
Credit Agreement 9       Section 15. Execution in Counterparts 9       Section
16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. 9

 

Exhibit A - Guaranty Supplement

 

i

 

 

Guaranty Agreement

 

Guaranty Agreement (this “Agreement”) dated as of May 3, 2019, among Nxt-ID,
Inc., a Delaware corporation (“Parent”), 3D-ID, LLC, a Florida limited liability
company, and each of the subsidiaries of Parent that is a party hereto or may
become party hereto pursuant to Section 8(b) below (collectively, the
“Guarantors”) and             , as administrative agent (in such capacity, and
together with any successors in such capacity, the “Administrative Agent”) for
the Secured Parties (as defined in the Credit Agreement referred to below).

 

Reference is made to the Senior Secured Credit Agreement, dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LogicMark, LLC, a
Delaware limited liability company, (the “Borrower”), the Lenders party thereto
from time to time and    , as Administrative Agent and Collateral Agent. Terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.

 

The Lenders have agreed to make a Term Loan to the Borrower, pursuant to, and
upon the terms and subject to the conditions specified in, the Credit Agreement.
Each of the Guarantors acknowledges that it will derive substantial direct and
indirect economic benefit from the Term Loan made by the Lenders. The obligation
of the Lenders to make the Term Loan is conditioned on, among other things, the
execution and delivery by the Guarantors of a Guaranty Agreement in the form
hereof. As consideration therefor and in order to induce the Lenders to make the
Term Loan, the Guarantors are willing to execute this Agreement.

 

Now, Therefore, in consideration of the premises and in order to induce the
Lenders to make the Term Loan under the Credit Agreement, each Guarantor,
jointly and severally with each other Guarantor, hereby agrees as follows:

 

Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
the punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums (including, without limitation, any Prepayment Premium), fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees, subject to and
without limitation on the Credit Agreement, to pay any and all costs and
expenses (including, without limitation, reasonable and documented fees and
expenses of counsel, provided that if no Event of Default has occurred and is
continuing, such costs and expenses of counsel shall be limited to a single form
of primary outside counsel and, if necessary, one local counsel in each
applicable jurisdiction, for the Secured Parties) incurred by the Administrative
Agent or any other Secured Party in enforcing any rights under this Agreement or
any other Loan Document, in each case as and to the extent payable under Section
10.04 the Credit Agreement (as if the obligations of the Borrower under such
Section were obligations of such Guarantor). Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

 

1

 

 

(b) Each Guarantor, and by its acceptance of this Agreement, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Agreement and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Agreement and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Agreement at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Agreement not constituting a fraudulent transfer or conveyance under
applicable foreign, federal or state law. For purposes hereof, “Bankruptcy Law”
means any proceeding under Debtor Relief Laws.

 

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Agreement or any other guaranty, such Guarantor will contribute, to the extent
necessary and to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize (up to but not exceeding
the payment amount required) the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

 

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any applicable law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Secured Party with respect thereto. The obligations of each
Guarantor under or in respect of this Agreement are independent of the
Guaranteed Obligations or any other obligations of any other Loan Party under or
in respect of the Loan Documents, and a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Agreement,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. This Agreement is a guaranty of payment when due, and not of
collection. The liability of each Guarantor under this Agreement shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives (to the extent permitted by applicable Laws) any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

2

 

 

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

 

(g) the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

 

(h) any other circumstance or any existence of or reliance on any representation
by any Secured Party that might otherwise constitute a defense available to, or
a discharge of, any Loan Party or any other guarantor or surety, other than
irrevocable payment in full in cash of the Obligations (other than
(A) contingent indemnification and reimbursement obligations not yet accrued and
payable and (B) any other obligation (including a guarantee) that is contingent
in nature and that has not yet accrued).

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

3

 

 

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives, to the extent permitted by applicable
Laws, promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Agreement and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any Collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Agreement and acknowledges that this Agreement is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Laws, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by any Secured Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
Collateral and (ii) any defense based on any right of setoff or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

 

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Agreement, foreclose under any mortgage by nonjudicial
sale (to the extent such sale is permitted by applicable Laws), and each
Guarantor hereby waives, to the extent permitted by applicable Laws, any defense
to the recovery by the Administrative Agent and the other Secured Parties
against such Guarantor of any deficiency after such nonjudicial sale and any
defense or benefits that may be afforded by applicable Laws.

 

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

 

4

 

 

Section 4. Subrogation. Until the Obligations are indefeasibly satisfied in
full, each Guarantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against the
Borrower, any other Loan Party or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of this Agreement or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by setoff or in any other manner, payment or security
on account of such claim, remedy or right, unless and until the occurrence of
the Termination Date. If any amount shall be paid to any Guarantor in violation
of the immediately preceding sentence at any time prior to the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Agreement, such amount shall be received and held in trust by such Guarantor for
the benefit of the Secured Parties, shall be segregated from other property and
funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Agreement, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Agreement thereafter arising. If any Guarantor shall make payment to any Secured
Party of all or any part of the Guaranteed Obligations and the Termination Date
has occurred, the Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary or reasonably requested by
such Guarantor to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Agreement.

 

Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower are required to be made free and clear of Taxes and
Other Taxes pursuant to Section 3.01 of the Credit Agreement.

 

Section 6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants that such Guarantor has, independently and without reliance upon any
Secured Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is or is to be a party, and
such Guarantor has established adequate means of obtaining from each other Loan
Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

 

Section 7. Covenants. Each Guarantor covenants and agrees that, until the
Termination Date has occurred, such Guarantor will perform and observe all of
the terms, covenants and agreements set forth in the Loan Documents on its part
to be performed or observed or that the Borrower has agreed in the Loan
Documents to cause such Guarantor to perform or observe.

 

5

 

 

Section 8. Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver of
any provision of this Agreement and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent, and shall otherwise be in accordance
with Section 10.01 of the Credit Agreement.

 

(b) Pursuant to Section 6.11 of the Credit Agreement, certain Subsidiaries of
Parent may be required, after the date hereof, to enter into this Agreement as a
Guarantor. Upon the execution and delivery by any such Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a “Guaranty
Supplement”), (i) such Person shall be referred to as an “Additional Guarantor”
and shall become and be a Guarantor hereunder, and each reference in this
Agreement to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and each reference in any other Loan Document to a “Guarantor” or a
“Loan Party” shall also mean and be a reference to such Additional Guarantor,
and (ii) each reference herein to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to this Agreement, and each reference in any
other Loan Document to the “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement, shall mean and be a reference to this
Agreement as supplemented by such Guaranty Supplement. Each such Additional
Guarantor shall also execute and deliver a Security Agreement Supplement to the
extent required by the Loan Documents.

 

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including facsimile transmission, and, to the
extent permitted under Section 10.02(e) of the Credit Agreement, in an
electronic medium as specified therein) and mailed, faxed or otherwise delivered
to it in accordance with Section 10.02 of the Credit Agreement, if to any
Guarantor, addressed to it in care of the Borrower at the Borrower’s address
specified in Schedule 10.02 of the Credit Agreement, if to any Agent or any
Lender, at its address specified in Schedule 10.02 of the Credit Agreement or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party. All such notices and other communications
shall, when mailed, faxed or delivered by electronic mail, be effective when
deposited in the mails, transmitted by facsimile or delivered by electronic
mail, respectively. Delivery by facsimile or by electronic transmission of a
.pdf copy of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or of any Guaranty Supplement to be
executed and delivered hereunder shall be effective as delivery of an original
executed counterpart thereof.

 

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11. Right of Setoff. Upon the occurrence and during the continuance of
any Event of Default, each Agent, each Lender and each of their respective
Affiliates is hereby authorized upon prior written notice to each applicable
Guarantor at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) (other than in accounts used exclusively
for payroll or employee benefits and in other trust or fiduciary accounts) at
any time held and other indebtedness at any time owing by such Agent, such
Lender or such Affiliate to or for the credit or the account of any Guarantor
against any and all of the Obligations of such Guarantor now or hereafter
existing under the Loan Documents, irrespective of whether such Agent or such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be unmatured; provided, however, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Agent and each Lender and their respective
Affiliates under this Section 11 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that such Agent, such
Lender and their respective Affiliates may have.

 

6

 

 

Section 12. Indemnification. (a) Without limitation on any other Obligations of
any Guarantor or remedies of the Secured Parties under this Agreement, each
Guarantor shall, to the fullest extent permitted by law, indemnify and hold
harmless each Agent-Related Person, each Secured Party and each of their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, taxes, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements of
any kind or nature whatsoever which may at any time be imposed on, incurred by
or asserted against any such Indemnitee in any way relating to or arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement), in all cases, whether or not caused
by or arising, in whole or in part, out of the negligence of the Indemnitee and
whether brought by an Indemnitee, a third party or by the Borrower or any other
Loan Party or any of the Borrower’s or such Loan Party’s directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereby are consummated,
provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent such liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements resulted
from the gross negligence or willful misconduct of such Indemnitee or of any
affiliate, director, officer, employee, counsel, agent or attorney-in-fact of
such Indemnitee as determined by a final non-appealable judgment of a court of
competent jurisdiction.

 

(b) Each Guarantor hereby also agrees that none of the Indemnitees shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnitee on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Facility, the actual or proposed use
of the proceeds of the Term Loan, the Loan Documents or any of the transactions
contemplated by the Loan Documents, in all cases, whether or not caused by or
arising, in whole or in part, out of the negligence of the Indemnitee and
whether brought by an Indemnitee, a third party or by the Borrower or any other
Loan Party or any of the Borrower’s or such Loan Party’s directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereby are consummated,
provided, that, such indemnity shall not, as to any Indemnitee, be available
(and the foregoing agreements of each Guarantor not to assert any such claims)
to the extent such liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements resulted
from or arose out of the gross negligence or willful misconduct of such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

7

 

 

(c) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 1(a) (with
respect to enforcement expenses), Section 2 (with respect to the last sentence
thereof), Section 5 and this Section 12 shall survive the payment in full of the
Guaranteed Obligations and all of the other amounts payable under this Agreement
and the resignation or removal of any Agent.

 

Section 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

 

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including, without limitation, the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), and
subject to the terms of the Credit Agreement, each Guarantor may receive
payments from any other Loan Party on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Event of Default
(including, without limitation, the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent shall otherwise agree, no Guarantor shall
demand, accept or take any action to collect any payment on account of the
Subordinated Obligations, other than the filing of proofs of claim or other
similar requirements to preserve its rights as a creditor.

 

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including, without limitation, the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), each
Guarantor shall, if the Administrative Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Secured Parties and deliver such payments to the Administrative Agent on account
of the Guaranteed Obligations (including all Post Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Agreement.

 

8

 

 

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including, without limitation, the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), the Administrative Agent is authorized and
empowered (but without any obligation to so do), (i) in the name of each
Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

 

Section 14. Continuing Guaranty; Assignments under the Credit Agreement. This
Agreement is a continuing guaranty and shall (a) remain in full force and effect
until the Termination Date, (b) be binding upon each Guarantor, its successors
and assigns and (c) inure to the benefit of and be enforceable by the Secured
Parties and their successors, transferees and permitted assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Secured Party may assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement (including, without limitation, all
or any portion of its Term Loan Commitments, the Term Loan owing to it and the
Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party herein or otherwise, in each case as and to the extent provided in
and in accordance with the requirements of Section 10.07 of the Credit
Agreement. No Guarantor shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of each Lender.

 

Section 15. Execution in Counterparts. This Agreement or any Guaranty Supplement
and each amendment, waiver and consent with respect hereto may be executed in
any number of counterparts and by different parties thereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement or any
Guaranty Supplement by facsimile or an electronic transmission of a .pdf copy
thereof shall be effective as delivery of an original executed counterpart of
this Agreement or any Guaranty Supplement.

 

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE UNDERSIGNED, THE
SECURED PARTIES OR THE AGENTS OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE UNDERSIGNED CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE UNDERSIGNED
IRREVOCABLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR
OTHER DOCUMENT RELATED HERETO OR THERETO.

 

(c) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE UNDERSIGNED, THE
SECURED PARTIES, THE AGENTS OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH OF THE UNDERSIGNED HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY OF THE UNDERSIGNED, THE SECURED PARTIES OR
THE AGENTS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 16(c) WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE UNDERSIGNED TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

[Signature pages follow.]

 

9

 

 

In Witness Whereof, each Guarantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

  Nxt-ID, Inc., as a Guarantor         By:     Name:     Title:           3D-ID,
LLC, as a Guarantor         By:                    Name:     Title:  

 

signature page
guaranty agreement

 

 

 

 

  Acknowledged and accepted:         CrowdOut Capital LLC, as Administrative
Agent         By:                 Name:     Title:

 

signature page
guaranty agreement

 

 

 

 

Exhibit A

To The

Guaranty Agreement

 

Supplement No. _____ (this “Supplement”) dated as of __________, 20___, to the
Guaranty Agreement dated as of May 3, 2019 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Guaranty”), among
NXT-ID, Inc., a Delaware corporation (“Parent”), 3D-ID, LLC, a Florida limited
liability company, and each of the subsidiaries of Parent that is a party
thereto or may become party thereto pursuant to Section 8(b) of the Guaranty
(collectively, the “Guarantors”) and
                                                                                  ,
as administrative agent (in such capacity, and together with any successors in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
in the Credit Agreement referred to below). Terms used herein without definition
shall have the meanings assigned to such terms in the Guaranty.

 

A. Reference is made to that certain Senior Secured Credit Agreement dated as of
May 3, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among LogicMark,
LLC, a Delaware limited liability company, (the “Borrower”), the Lenders party
thereto from time to time and                   , as Administrative Agent and
Collateral Agent.

 

B. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make the Term Loan. Pursuant to Section 6.11 of the Credit Agreement and the
requirements of the “Collateral and Guarantee Requirement” set forth in the
Credit Agreement (and subject to certain limitations provided therein)
(i) Parent and each Subsidiary of Parent (excluding the Borrower) existing on
the Closing Date and (ii) any Person that becomes a Subsidiary of Parent after
the Closing Date is required to enter into the Guaranty as a Guarantor. Each
undersigned Subsidiary of Parent is executing this Supplement in accordance with
the requirements of the Credit Agreement and the Guaranty to become a Guarantor
under the Guaranty as consideration for the Term Loan previously made.

 

Accordingly, the Administrative Agent and the undersigned agree as follows:

 

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on the date of any required prepayment or
by acceleration, demand or otherwise, of all Obligations of each other Loan
Party now or hereafter existing under or in respect of the Loan Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums (including, without limitation, any Prepayment Premium), fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any, subject
to the Credit Agreement, and all costs and expenses (including, without
limitation, reasonable and document incurred by the Administrative Agent or any
other Secured Party in enforcing any rights under this Guaranty Supplement, the
Guaranty or any other Loan Document, in each case as and to the extent payable
under Section 10.04 the Credit Agreement (as if the obligations of the Borrower
under such Section were obligations of the undersigned). Without limiting the
generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

 

A-1

 

 

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Guaranty
and the Obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the undersigned hereby irrevocably agree that the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
at any time shall be limited to the maximum amount as will result in the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
not constituting a fraudulent transfer or conveyance under applicable foreign,
federal or state law.

 

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the extent necessary and to the maximum extent permitted by
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize (up to but not exceeding the payment amount required) the
aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.

 

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

 

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Guaranty to the same
extent as each other Guarantor.

 

Section 4. Delivery by Facsimile; Electronic Transmission. Delivery of an
executed counterpart of a signature page to this Guaranty Supplement by
facsimile or electronic transmission of a .pdf copy shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.

 

A-2

 

 

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS GUARANTY SUPPLEMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
UNDERSIGNED, THE SECURED PARTIES OR THE AGENT OR ANY OF THEM WITH RESPECT TO
THIS GUARANTY SUPPLEMENT OR ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION
AND DELIVERY OF THIS GUARANTY SUPPLEMENT, EACH OF THE UNDERSIGNED CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH OF THE UNDERSIGNED IRREVOCABLY WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

(c) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS GUARANTY SUPPLEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY SUPPLEMENT OR ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
UNDERSIGNED, THE SECURED PARTIES, THE AGENTS OR ANY OF THEM WITH RESPECT TO THIS
GUARANTY SUPPLEMENT OR ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THE UNDERSIGNED HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY OF THE UNDERSIGNED, THE SECURED
PARTIES OR THE AGENTS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 5(c) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
UNDERSIGNED TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[Signature pages follow.]

 

A-3

 

 

  Very truly yours,         [Name of Additional Guarantor]         By:
                              Name:     Title:  

 

signature page
supplement no. [    ] to guaranty agreement

 

 

 

 

  Acknowledged and accepted:      
                                                , as Administrative Agent      
By:                                                 Name:     Title:

 

signature page
supplement no. [    ] to guaranty agreement

 

 



 

 

